Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Pope on 03 December 2021

2.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
Replaced lines 5-11 with
“a plurality of gas springs operatively coupled between said inner rim and said outer rim to provide a gas suspension for relative movement between said inner rim and said outer rim and arranged in pairs such that each member of a pair is the mirror image of the other across a plane both perpendicular to the axis of rotation and passing through the center of said inner and outer rims with the members of each pair coupled 
each of the pairs of gas springs arranged in a non-radial direction with respect to the wheel assembly and diverging outwardly from said perpendicular plane from said inner rim to said outer rim; and”


Claim 9:
Replaced lines 5-12 with
“a plurality of gas springs operatively coupled between said inner rim and said outer rim to provide a gas suspension for relative movement between said inner rim and said outer rim and arranged in pairs such that each member of a pair is the mirror image of the other across a plane both perpendicular to the axis of rotation and passing through the center of said inner and outer rims with the members of each pair coupled at a given circumferential location on each rim with one member of each pair coupled to the inboard sides of said inner and outer rims and the other member of each pair coupled to the outboard sides of said inner and outer rims; 
each of the pairs of gas springs arranged in a non-radial direction with respect to the wheel assembly and diverging outwardly from said perpendicular plane from said inner rim to said outer rim; and”



Replaced lines 3-9 with
“operatively coupling a plurality of gas springs between an inner rim to be coupled to the hub of the vehicle and an outer rim surrounding the hub to provide a gas suspension for relative movement between said inner rim and said outer rim,
the plurality of gas springs arranged in pairs such that each member of a pair is the mirror image of the other across a plane both perpendicular to the axis of rotation and passing through the center of said inner and outer rims with the members of each pair coupled at a given circumferential location on each rim with one member of each pair coupled to the inboard sides of said inner and outer rims and the other member of each pair coupled to the outboard sides of said inner and outer rims; 
each of the pairs of gas springs arranged in a non-radial direction with respect to the wheel assembly and diverging outwardly from said perpendicular plane from said inner rim to said outer rim; and”


Claim 19:
Replaced lines 5-12 with
“a plurality of gas springs operatively coupled between said inner rim and said outer rim to provide a gas suspension for relative movement between said inner rim and said outer rim and arranged in pairs such that each member of a pair is the mirror image of the other across a plane both perpendicular to the axis of rotation and passing through the center of said inner and outer rims with the members of each pair coupled 
each of the pairs of gas springs arranged in a non-radial direction with respect to the wheel assembly and diverging outwardly from said perpendicular plane from said inner rim to said outer rim; and”


Allowable Subject Matter
3.	Claims 1-24 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the inventions of the independent claims, including the plurality of gas springs arranged in pairs such that each member of a pair is the mirror image of the other across a plane both perpendicular to the axis of rotation and passing through the center of said inner and outer rims with the members of each pair coupled at a given circumferential location on each rim with one member of each pair coupled to the inboard sides of said inner and outer rims and the other member of each pair coupled to the outboard sides of said inner and outer rims; and each of the pairs of gas springs arranged in a non-radial direction with respect to the wheel assembly and diverging outwardly from said perpendicular plane from said inner rim to said outer rim, in combination with the remaining claim limitations. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/ebc. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelley Chen/
Patent Examiner
Art Unit 3663
February 28, 2022